                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                     )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )      No.:   3:14-CR-110-TAV-DCP-1
                                              )
MALIK FIRST BORN ALLA FARRAD,                 )
                                              )
              Defendant.                      )


                      MEMORANDUM OPINION AND ORDER

       This criminal matter is before the Court on the Report and Recommendation

(“R&R”) entered by United States Magistrate Judge Debra C. Poplin, on September 16,

2018 [Doc. 101]. In the R&R, Magistrate Judge Poplin recommends that the Court deny

the defendants’ pro se motion to compel [Doc. 98]. Defendant, again proceeding pro se,

has filed objections to the R&R [Doc. 102].

       This Court reviews de novo those portions of a magistrate judge’s report and

recommendation to which a party objects, unless the objections are frivolous, conclusive,

or general. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(3); Smith v. Detroit Fed’n

of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987); Mira v. Marshall, 806 F.2d

636, 637 (6th Cir. 1986). “The parties have ‘the duty to pinpoint those portions of the

magistrate’s report that the district court must specially consider.’” Mira, 806 F.2d at 637

(quoting Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)). “[A]bsent compelling

reasons,” parties may not “raise at the district court stage new arguments or issues that

were not presented to the magistrate.” Murr v. United States, 200 F.3d 895, 902 n.1 (6th
Cir. 2000) (citing United States v. Waters, 158 F.3d 933, 936 (6th Cir. 1998)); see also

Marshall v. Chater, 75 F.3d 1421, 1426–27 (10th Cir. 1996) (“[I]ssues raised for the first

time in objections to the magistrate judge’s recommendation are deemed waived.”). The

Court “may accept, reject, or modify, in whole or in part, the findings or recommendations”

of the magistrate judge. 28 U.S.C. § 636(b)(1).

       De novo review is not necessary here because the defendants’ objections are

conclusive and general. Defendant’s objections merely repeat the same factual allegations

and conclusions as his motions to compel and offer no legal or factual argument the Court

could properly consider. In other words, defendant’s objections do not “pinpoint those

portions of the [R&R]” under objection. Mira, 806 F.2d at 637 (quoting Nettles, 677 F.2d

at 404).

       The Court is, of course, mindful of its duty to “liberally construe the briefs of pro

se litigants and apply less stringent standards to parties proceeding pro se.” Bouyer v.

Simon, 22 F. App’x 611, 612 (6th Cir. 2001). Accordingly, the Court has independently

reviewed the R&R and agrees with Magistrate Judge Poplin’s recommendations, which are

hereby incorporated into this ruling. Accordingly, the Court ADOPTS the R&R in its

entirety [Doc. 101].

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             2
